Citation Nr: 0934581	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.  He died in July 2002.  His surviving spouse is the 
appellant.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which in pertinent part denied 
service connection for the cause of the Veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.

In a February 2004 Form 9, the appellant requested a hearing 
before a Veterans Law Judge sitting at the RO.  A February 
2006 letter from the RO informed the appellant that she was 
scheduled for a Travel Board hearing in April 2006.  However, 
in an April 2006 statement, the appellant's representative 
cancelled the hearing request on her behalf.  Accordingly, 
the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2008).  

In a May 2007 decision, the Board remanded the case for 
further development.  Unfortunately, that development has not 
been completed and it is, therefore, necessary to remand the 
case again.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

1.  The Veteran did not die of a service-connected 
disability, and he was not evaluated as permanently and 
totally disabled due to service-connected disability at the 
time of his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In this case, as discussed below, there is no legal basis for 
the grant of DIC under the provisions of 38 U.S.C.A. § 1318. 

Analysis

Surviving spouses are entitled to DIC as if the Veteran's 
death were service connected where service connected 
disabilities were rated 100 percent disabling for 10 years 
immediately preceding death.  38 U.S.C.A. §§ 1318, 5312.

The criteria under which a Veteran's survivor may claim 
entitlement to DIC benefits are found at 38 C.F.R. § 3.22.  
Under this regulation, VA will pay DIC benefits if the 
Veteran's death was not the result of willful misconduct and, 
at the time of death, the Veteran was receiving or entitled 
to receive compensation for a service- connected disability 
that was rated by VA as 100 percent disabling for at least 10 
years immediately preceding death.  Benefits may also be paid 
if the Veteran had been rated as 100 percent disabled since 
release from active duty and for at least five years 
immediately preceding death, or if he was rated as 100 
percent disabled for a continuous period of not less than one 
year immediately preceding death if the Veteran was a former 
prisoner of war who died after September 30, 1999.  38 C.F.R. 
§ 3.22(a).

The phrase "entitled to receive" means that, at the time of 
death, the Veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the Veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the Veteran; (3) 
the Veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22(b).

There is no dispute that the Veteran was not in receipt of a 
total rating for at least 10 years immediately preceding his 
death.  In fact, the Veteran was service connected for 
residuals of a shell fragment wound found to be 20 percent 
disabling and noncompensable residuals of rheumatic fever.  

The appellant has contended that the Veteran stopped work in 
1991, more than 10 years prior to his death, and is 
implicitly arguing that he was hypothetically entitled to a 
total rating for the requisite period for eligibility for DIC 
under 38 U.S.C.A. § 1318.  

In a series of cases in 1997 and 1998, the Court of Appeals 
for Veterans Claims ("the Veterans Court") held that DIC 
claimants may establish their entitlement to benefits under 
38 U.S.C.A. § 1318 by proceeding on a "hypothetical 
entitlement" theory.  See Green v. Brown, 10 Vet. App. 111 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998). 

On January 21, 2000, the DVA promulgated a rule, now codified 
at 38 C.F.R. § 3.22, that had the effect of overruling the 
Green line of cases. The new rule interpreted section 1318(b) 
to authorize the payment of DIC benefits only in cases in 
which the veteran had actually obtained total service-
connected disability compensation for the period required by 
the statute or would have obtained benefits for that period 
but for clear and unmistakable error. See 65 Fed.Reg. 3388 
(Jan. 21, 2000).  

The Court of Appeals for the Federal Circuit has upheld the 
revised version of 38 C.F.R. § 3.22.  National Organization 
of Veterans' Advocates v. Secretary of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003).  The Federal Circuit subsequently 
held that the amended version of the regulation was 
applicable to all claims for § 1318 benefits, regardless of 
when filed.  Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 
2009); Rodriguez v. Nicholson, 511 Fed. Cir. 1147 (Fed. Cir. 
2007).

Under the provisions of 38 C.F.R. § 3.22, the appellant could 
not establish entitlement to benefits under 38 U.S.C.A. 
§ 1318 on a hypothetical basis.  Hence, even if accepted, the 
appellant's contention could not serve as a basis for 
granting this benefit.  Additionally, there is no evidence 
that the Veteran was entitled to receive compensation for 
service-connected disabilities rated totally disabling but 
was not in receipt due to one of the reasons listed in 38 
C.F.R. § 3.22(b).

It has not been claimed that the Veteran's lack of a total 
disability compensation for 10 years before his death was due 
solely to clear and unmistakable error (CUE) in a VA decision 
concerning an issue of service connection, disability 
evaluation, or effective date. 

The law precludes the grant of DIC under 38 U.S.C.A. § 1318.  
The claim is denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

In May 2007, the Board remanded the Veteran's claim so that 
medical records from the Durham VA Medical Center (VAMC) 
could be obtained.  Pursuant to the Board's remand decision, 
the AMC requested the relevant records from the Durham VAMC 
in May and November 2008 letters.  In a May 2008 letter to 
the appellant, the AMC stated that no response had been 
received to either request.  

In an August 2009 memorandum, the AMC made a formal finding 
of unavailability of the Veteran's treatment records from the 
Durham VAMC.  In the memorandum, the AMC stated that all 
procedures to obtain the treatment records had been correctly 
followed and that all attempts to obtain the records, which 
consisted of sending the May and November 2008 requests, had 
been exhausted.

The claims folder, however, does not contain documentation of 
any response from the Durham VAMC.  In January 2003 the VAMC 
had reported that the records were either unavailable or had 
been "retired."  

As any retired records of VA treatment are potentially 
pertinent to the claims on appeal, they should be obtained 
and associated with the claims file if they exist.  38 
U.S.C.A. § 5103A(b)(3) (providing that efforts to obtain 
records in the custody of a Federal agency will continue 
until they are obtained or it is reasonably certain that they 
do not exist).  38 U.S.C.A. § 5103A(b)(3) (West 2002); Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).

Hence, VA has an obligation to determine whether and where 
any pertinent records were retired to, and to take the 
necessary steps to obtain the records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain records of the Veteran's 
treatment from the Durham VAMC from 1964 
through 1977 and 1978 through 1981.  These 
efforts should include determining where 
these records may have been retired too.  
If no such records can be found, or if 
they have been destroyed, specific, 
written confirmation of that fact must be 
provided.

2.  After ensuring that all development is 
complete, re-adjudicate the claims. If any 
claim remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


